            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AYODELE OKE,                         :
        Plaintiff                    :
                                     :            No. 3:18-cv-310
           v.                        :
                                     :            (Judge Rambo)
MARK GARMAN, et al.,                 :
       Defendants                    :

                                    ORDER
     AND NOW, on this 26th day of November 2019, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s first motion to compel (Doc. No. 36) and second motion to
           compel (Doc. No. 40) are DENIED;

     2.    Plaintiff’s third motion to compel and for sanctions (Doc. No. 42) is
           GRANTED IN PART and DENIED IN PART as follows:

           a.    The motion (Doc. No. 42) is GRANTED to the extent that
                 Plaintiff seeks to compel more complete responses to the
                 interrogatories at issue therein from Defendants;

           b.    Defendants are DIRECTED to supplement their responses to
                 those interrogatories, consistent with the analysis set forth in the
                 Memorandum accompanying this Order, within thirty (30) days
                 of the date of this Order;

           c.    The motion (Doc. No. 42) is DENIED to the extent Plaintiff
                 requests sanctions;

     3.    Plaintiff’s motion for an extension of time to complete discovery (Doc.
           No. 46) is GRANTED, and the parties are DIRECTED to complete
           discovery within sixty (60) days of the date of this Order; and
4.   The parties are DIRECTED to file any dispositive motions they may
     wish to file within forty-five (45) days of the close of discovery.

                                   s/Sylvia H. Rambo
                                   Sylvia H. Rambo
                                   United States District Judge




                               2
